Novel foods (debate)
The next item is the recommendation for second reading of the report drawn up by the Committee on the Environment, Public Health and Food Safety on the common position adopted by the Council at first reading with a view to adopting the European Parliament and Council Regulation on novel foods, amending Regulation (EC) No 1331/2008 and repealing Regulation (EC) No 258/97 and Regulation (EC) No 1852/2001 of the Commission (rapporteur: Kartika Tamara Liotard) (11261/3/2009 - C7-0078/2010 -.
Mr President, I, too, should like to extend warm thanks to all the shadow rapporteurs and fellow Members, both present and absent, for their really tremendous cooperation.
In my opinion, the objective of the novel foods regulation should ultimately extend beyond merely food-safety aspects, as other aspects, too, are important to consumers in today's society. Examples are environmental aspects, animal welfare aspects and ethical objections. Indeed, we often hold discussions here on food that has been tinkered with. Innovation is all well and good, but not at the expense of human life and health. Fortunately, a large majority of Parliament agrees with me on this, and I hope that we can also win over the Council.
What exactly are 'novel foods'? Well, these are products that were not on the EU market before 15 May 1997 because they had not yet been invented or were not yet recognised as food in the EU, for example. One example of this is nanotechnology. The manufacturers would like to place this on the market. Consumers always love novelty, and indeed new technologies can help us combat obesity, for example. On the other hand, we must be extremely careful about authorising new technologies if we do not know for certain that they are harmless to health, the environment and animal welfare. One of my starting points, therefore, is that the precautionary principle must always apply when novel foods are placed on the market. A food should not reach our plates unless its safety is guaranteed. In addition, consumers must always have a choice and so, if the food is a novel food, this should be stated on the label.
Now for the stumbling block: meat from cloned animals and their offspring. Research has shown that consumers are spending more and more money on animal products produced using methods respectful of animal welfare. Cloned animals are often crippled or diseased, and most are not even alive when they are born. In other words, there is little sign of respect for animal welfare. So far, cloning of animals for human consumption is not commercial practice in the EU, but the possibility that imported meat from cloned animals is already on our tables can no longer be ruled out. There are no specific EU rules for either cloned meat or the placing on the market of semen from cloned animals.
The discussion on cloned meat is not new. The European Parliament has been debating the cloning of animals since back in 2006. In 2008, it adopted a resolution by Mr Parish seeking to regulate the trade in meat from cloned animals. However, the talks with the Council on that report made it clear that that call by Parliament would not be answered. The Council took the view that meat from cloned animals should fall under novel foods legislation. Therefore, Parliament was unable to reach agreement with the Council at second reading. If Parliament were to give its assent to meat from cloned animals being dealt with under novel foods legislation, it would be giving indirect assent for cloned meat to reach our tables.
In addition, the main focus of the novel foods legislation will be on safety for consumption, and there will be much less emphasis on animal welfare and ethical aspects. Therefore, I make an emphatic call for separate legislation on the cloning of animals. Time is short, as the trade in meat and semen from cloned animals was approved in the United States a few months ago. Without a European position, there is a high likelihood of meat or semen from cloned animals finding its way onto the EU market unnoticed and unhindered. I can only hope that Parliament will remain just as firm on this point as it has been over the last three years. We must not produce any unpleasant surprises at the last moment. After all, as a politician, it is damned difficult to explain to voters why - without a public debate on the subject - we are serving up meat from cloned animals on the tables of our consumers.
Member of the Commission. - Mr President, in March 2009, Parliament voted on the novel foods proposal at first reading. Many of the amendments that were carried have been incorporated into the Council position that was adopted at first reading in March 2010.
The Council position maintains the principle of the need for pre-market authorisation for innovative products to reassure consumers that new production techniques are safe for humans and animals and respect both the interests of consumers and the environment. The proposed procedure would streamline and speed up the authorisation process through a centralised food safety evaluation undertaken by EFSA, and would set precise deadlines at every stage of the process. It also includes an improved safety assessment to allow safe traditional food from third countries to enter the EU more easily. I am grateful for Parliament's broad support for the improvement of the proposal to streamline the authorisation procedure.
Turning to nanomaterials, I underline that the Commission is considering the EP's request for the systematic labelling of all food containing nanomaterials with a favourable disposition. However, before finalisation of the text, we need to come to an agreement on the adaptation to the new provisions of the Lisbon Treaty, especially those regarding the necessary adaptations of the definition of nanomaterials. I am confident that a balanced solution can be found so that the improved text can be finalised in a timely manner.
Regarding animal cloning, I share the importance that Parliament attaches to this highly sensitive issue. As Members will recall, I am committed to producing a report considering all aspects of cloning for food production by November 2010, which will be followed by legislative proposals if appropriate. I am committed to looking at all issues, especially those relating to the health and welfare of cloned animals during their productive life and natural lifespan. The impact that any measures on cloning would have on international trade is also a key aspect which will be addressed in this report. I will view the conclusions of this report with an open mind, with a view to identifying a satisfactory and proportionate solution that can be implemented effectively. The report will act as a launching point for subsequent discussions, with the aim of reaching an outcome satisfactory to all institutions.
Finally, I would like to thank the rapporteur, Mrs Liotard, and the shadow rapporteurs, for their valuable work on this important legislative file. I look forward to hearing the views of the Members.
Mr President, Commissioner, as you have said, this regulation is very important, not only for consumers, but also for the food industry. It deals with novel foods and new processes for manufacturing foodstuffs.
As has been said here, the most controversial issue has been that of meat originating from cloned animals and their offspring, as what generally enters the food chain is the offspring, not the cloned animal. I believe that it was a sensible move on the part of Parliament to remove the issue of meat from cloned animals from this proposal, as it is not really possible to dedicate just a few paragraphs to such a novel and new technique as the cloning of animals, even though it is normal in some countries.
There is an amendment relating to this within which the Commission, as you have promised, is asked to present a report and a legislative proposal. We are having a bit of a debate here, including within my own group, as to whether we should ask the Commission to present a proposal banning meat from cloned animals, or simply ask the Commission to present a proposal. My opinion is that the Commission should present the proposal, and we should not tell it how to present it. The Commission should present the proposal, and then we will debate it in Parliament, say whether we like it or do not like it, and amend it. This is my position, although we are divided within my group, and tomorrow we will vote on a divided basis.
There is another issue, which interests me a great deal, and which you have mentioned, which is the issue of nanomaterials. I agree that a new definition is needed, but we should not limit ourselves to definition and labelling. Any authorisation of nanomaterials must be preceded by exhaustive scientific tests, as these are new materials that are to be incorporated into food, and the question of food safety needs to be a priority. I hope and trust that this will be the case.
I would like to begin by thanking the rapporteur for her efforts and also for her cooperation on many of the important issues our group had.
The main concern which the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament had still related to food derived from cloned animals. Limited research has been carried out on the effects of eating food derived from cloned animals on humans and no research has been conducted to reach the conclusion that such food is safe to eat.
Ethical concerns about the use of cloning, the lack of knowledge about the effects of eating such food products on consumers, as well as issues concerning animal welfare, lead us to the conclusion that there is no justification for the use of cloning to produce food.
The report also deals with the issue of food products containing nanomaterials, as well as the issue of food produced using nanotechnology. The effects of nanomaterials on the human body are unknown. We must do our utmost to guarantee safe consumption. Therefore, we will support the development by the European Food Safety Authority of special methods for evaluating the risks involved before such food is authorised for sale. We must adopt a cautious approach to food technologies if we do not fully understand their impact on the human body and environment.
It is also important to keep consumers informed about what they are eating; hence the reason I support the labelling requirements.
Although the main objective of this regulation ought to be about making certain that the food is safe for human consumption, animal welfare is also an important concern. I am happy to support the amendments which will improve animal welfare, such as the development of alternative test methods and the exchange of data between applicants for novel foods, if this will avoid repeating the tests on animals.
The European Parliament's position on these issues was very clear at first reading and the report was adopted by a large majority. Given that the Council showed itself to be extremely reluctant to reach a compromise on the issue of food derived from cloned animals, it is important that Parliament adopts a firm stance now. We represent citizens and we must not forget this fact.
on behalf of the ALDE Group. - Mr President, Commissioner, I would also like to express my thanks to the rapporteur and, on behalf of our shadow rapporteur, Ms Lepage, I would like to express our support for the main key points of the report adopted by the Committee on the Environment, Public Health and Food Safety.
As my colleague said, the main outstanding issue in the revision of the novel foods regulation is the question of animal cloning. While no safety concerns have been identified so far with meat produced from cloned animals, such a technology still raises serious concerns about animal welfare, the reduction of biodiversity, and ethical considerations.
This is why we want to exclude meat produced from cloned animals and their offspring from the scope of this regulation, and we ask the Commission to present a legislative proposal addressing all aspects of this issue. It would be unacceptable to set up an authorisation process for the marketing of cloned animals without giving European citizens and the European Parliament the chance to have a proper debate about all the implications of this technology.
Let me also remind you that this position has already been clearly expressed by Parliament in its 2008 resolution on the cloning of animals for the food supply chain.
With regard to nanofood, we should indeed make sure that no products containing engineered nanoparticulates are put on the market until appropriate specific risk assessment methods have been developed and approved. Guidelines in this regard should be drafted by EFSA in consultation with all stakeholders and approved by Member States and Parliament.
Most of us would also agree that the question of transparency is crucial when we address this dossier. We therefore need to guarantee public access to data on which the risk assessment for novel food is based. It is not only studies paid by public money that should be publicly accessible, but all data related to risk assessment, in conformity with the Aarhus Convention and the EU law currently applying.
There is no contradiction with this principle of public access to data and protection of intellectual property rights, as long as an applicant who uses data from another applicant pays royalties. Transparency should also apply when we speak about the labelling of products from animals fed by GMOs.
To conclude, I would like to stress our hope that the discussion in conciliation will lead to a clear text which guarantees both safety and transparency for our citizens.
Mr President, Commissioner, ladies and gentlemen, when I was first elected in 1999, one of the first debates in which I spoke concerned food safety. We Belgian Members had been elected in the midst of the food crisis there, which involved chickens, PCBs and similar issues. One of the first things the Commission proposed back then was the White Paper on Food Safety, which, I believe, proposed 83 measures to ensure food safety in the European Union. That was 11 years ago, and so many years later, we can be proud of the work accomplished. I believe that approximately 90% of that work has been implemented, and indeed one of the few outstanding issues relates to the European Commission's announcement back then of its intention to explore how to deal with this kind of product: novel foods, that is. These are foods manufactured using new production techniques, foods that did not exist before 15 May 1997. The original Commission proposal from January 2008 had a number of objectives: ensuring food safety, protecting human health and also securing the functioning of the market for food.
As I see it, over the last three years, rapporteur Mrs Liotard has steered a splendid course and has demonstrated constructive cooperation with the shadow rapporteurs and also within Parliament's Committee on the Environment, Public Health and Food Safety. At first reading, she managed to obtain the support of a particularly large majority for her proposals: 658 MEPs supported her work, which is a majority of the kind seldom seen. Therefore, I think it important, Commissioner - and Council, which is unfortunately absent - to bear in mind that this House is united, and is incredibly strong. We believe that foods derived from cloned animals and their offspring should be excluded from the scope of this regulation, and we do indeed want more than just a report, Commissioner; we want the European Commission to table a legislative proposal.
The Group of the Greens/European Free Alliance wants to go even further; we also want a moratorium on these foods. We want the Commission to present a legislative proposal without delay, and we are really pushing for this. I believe it is very clear, including from the words of the previous speakers, that this House is united. The - absent - Council has accepted only a very limited number of amendments from our first reading. It is clear that the Council is taking a very unyielding approach to this dossier; something that I find regrettable. Such an unyielding approach has meant that, despite the efforts of the past weeks and months and the countless informal meetings, we have not in fact progressed a single step and are now forced to go to second reading, to stay strongly united and to ensure that we do make some progress in conciliation with the Council.
Therefore, my whole group supports the rapporteur's approach, the desire to retain as many of the first reading amendments as possible and also the whole approach to cloned animals and other elements of this proposal. I hope the Council receives this message loud and clear after the vote and that we can then establish honest, constructive dialogue. I hope the Commission does keep its promise to produce not just a report but an actual legislative proposal. I believe this is something the European public really needs and is calling for.
on behalf of the EFD Group. - (DA) Mr President, firstly, I would like to thank my fellow Member, Mrs Liotard, for her sterling work. Personally, I am always in favour of putting consumers' safety and right to information first, and that applies to all foods. The report that we are discussing here deals, among other things, with the issues of new food additives, enzymes, flavourings and ingredients with flavouring properties, as well as the issue of food containing nanomaterials. Can these things affect our health? If so, should they therefore be included in a regulation on medicinal products?
It makes sense to have EU legislation in this area, but there are many different interests involved. Nanomaterials, cloned animals and esoteric products are already consumed to a large extent in other parts of the world. Who actually wants these new initiatives? Is it the industry that wants to sell more products? Or is it really the consumer? I do not believe it is the latter. I believe that citizens in the EU want good food in their supermarkets with a reasonable declaration of the ingredients. In my home country, I see more and more customers choosing organic goods, which signify a good standard of animal welfare and no artificial additives.
Finally, I would like to say something about cloned animals - and my thanks to Commissioner Dalli for his comments on this subject. In Europe, we can easily feed ourselves without the need for cloned products. My own small country, with a population of 5.5 million, produces around 25 million pigs and more than 100 million chickens a year without any use of cloning.
(RO) Food products obtained by using nanotechnology must certainly be submitted to specific risk assessments before being approved, labelled and placed on the European market, as is true for food derived from cloned animals and their offspring. The precise purpose of these regulations is to safeguard food safety and human health.
I agree that the name 'novel foods', although uninspired, is interesting enough to make you long for every kind of beautifully coloured, juicy fruit, offering an extraordinary taste, never having been seen before. Unfortunately, however, the reality is much duller. We are justified in not wanting food products obtained by using nanotechnology to be approved until after nanospecific tests have been carried out.
Just because, in recent years, scientific discoveries are being made in this field at an ever-faster rate and their practical applications may provide real, life-saving solutions for eradicating hunger or tackling the effects of the economic crisis in the future, this does not give us the right to discard any concern for our safety and health and for those of future generations.
It is amazing how casually we often talk about food derived from cloned animals, as if it has been around for hundreds of years and we could not imagine our everyday lives without it. Need I remind you that the technology being used to obtain such food is still experimental in many respects.
I would just like to end by asking you a question: are you willing to put this food on the table for your children to eat?
(DE) Mr President, Commissioner, ladies and gentlemen, first of all, I too would like to express my thanks to Mrs Liotard. The Group of the European People's Party (Christian Democrats) cannot support her on every point. We take a different view regarding additives and animals fed with feed derived from GMO plants. However, she has done an excellent job. I also want to thank our shadow rapporteur, Mrs Ayuso, for the excellent work she has done.
However, as she has already mentioned, there was a controversial debate within our group on the topic of animal cloning. I am pleased to say as coordinator that the majority of the PPE Group are in favour of the ban on cloning and that we will also vote in favour tomorrow as a group, regardless of individual opinions which take a different view on this.
The following important reasons were put forward during the discussion in the group. Firstly, even our agricultural experts do not feel it is necessary for us to have meat from cloned animals to guarantee our food supply. We do not need it. Unfortunately, we must say on ethical grounds that, if the cloning of animals is used on a large scale, it will also become easier to clone people, which is quite clearly unethical.
The population is very evidently against it, as stated by all the surveys. I am sure that we are not just talking here about a vague gut feeling. Anyone who has taken a really close look at the statement from the EFSA cannot endorse it in good conscience. It contains so many unanswered questions, justifying this sense of unease.
However, the crucial reason is animal protection. This is mentioned by the EFSA, EGE and many other agencies. Cloned animals suffer. Only around 10% of implanted embryos ever reach birth, and then a third of them die by the third month. They suffer an agonising death. They often need to be put to sleep because they have terrible diseases. Animal protection is not just a principle which we can apply willy-nilly. The authors of the treaties have imposed this on us. We must absolutely avoid creating laws which fail to take animal protection into consideration. It is for these reasons that we will be supporting it tomorrow too, with a large majority.
(DE) Mr President, Commissioner, ladies and gentlemen, a similar picture seems to be emerging from within all the groups. We had an interesting debate too on this regulation, which was also filled with controversy. However, the large majority of us feel that we will vote tomorrow with the rapporteur and give a clear signal to the Commission and Council.
Commissioner, I believe that you said that we have a consensus. With novel foods, we need prior authorisation before they enter the market. I also explicitly agree that we need a central authorisation procedure and not different authorisation procedures in 27 Member States. This would not conform to the concept of the internal market and the uniformity of health and living conditions.
We have new technologies entering the food market - as has already been mentioned in this Chamber - such as nanotechnology and GMOs. We are adopting a cautious approach in this House until we know all the facts and can be sure that our citizens can buy food which is totally safe in our supermarkets and then eat it afterwards.
We are not calling for a ban on GMOs and nanomaterials. We want consumers to be given the freedom of choice or, in other words, a label indicating if these materials are contained in the food. I hope that during its cross-section debate on nanomaterials next week, the Commission will also reach a definition and perhaps a regulation so that we can have more material available about how we should handle nanomaterials.
A great deal has already been said about meat from cloned animals. I would like you, Commissioner, to remove this section from the novel foods regulation. This would pave the way for a regulation on all the other topics which are not controversial. However, I would still call for a decision to be made about a separate regulation for meat from cloned animals before the conciliation procedure has ended, and to remove this from the novel foods regulation.
(IT) Mr President, ladies and gentlemen, the novel foods regulation includes a list of traditional foods from third countries to be admitted onto the European market.
The Committee on the Environment has approved the amendment proposed by my Group, according to which these foods shall have to conform to the safety requirements in force in the European Union. Furthermore, we enthusiastically welcomed the proposal to subject these foodstuffs to an advance ethical opinion, to avoid the circulation on our market of foods deriving from endangered species, or the consumption of foods which would be reproachable for us Europeans.
The main point of difference relates to the inclusion on the list of cloned meat for food, which we do not want. An agreement was not reached between the parties during the trialogue. Despite this, the wait cannot continue any longer, but the Commission ought to submit some proposals on the labelling and traceability of meat from cloned animals as soon as possible.
The position of the Lega Nord delegation is clear and unequivocal: we are in favour of healthy, good quality products, possibly without any food miles whatsoever.
(HU) Unfortunately, the most crucial breakthrough for farmers is not included in the report on food products arriving in the EU from third countries. Such a breakthrough, fair competition and fair trade would have required that only food produced by manufacturers complying with strict standards similar to those met by European farmers - such as Hungarian farmers, for instance - are allowed into the European Union. We all know about the extremely rigorous cross-compliance rules. We should specify it as a requirement that food from third countries can only be imported into the EU if identical animal welfare, food safety, environmental protection, social and other criteria are met. However, there is a positive breakthrough, namely, that according to one of the proposed amendments, the labelling of products derived from foraging animals which are fed genetically modified organisms should mention this fact. We welcome this. We also support the fact that the report gives priority to food and consumer safety as a fundamental principle instead of the unconditional enforcement of free trade that previously seemed to be above almost all other considerations. Please take into account the rather difficult situation currently facing farmers and ensure fair competition for European farmers.
(FR) Mr President, Commissioner, today we are debating a regulation which is particularly important because it deals with novel foods, because technological innovation plays a crucial role in the food processing industry and because it must always serve the interests of the consumer. This is how we can recognise the benefits of certain healthier novel foods.
Consequently, on the sensitive issue of the placing on the EU market of food derived from cloned animals, and particularly their offspring, I cannot go along with those who, straight away, wish to take advantage of this regulation to talk about a systematic ban. I find it regrettable to have only one ideological opinion on the issue of cloned animals.
The European Commission has pledged to put a proposal to us. Without anticipating whether or not there will be a ban, let us be careful not to indulge in any scientific populism on such sensitive issues, which require a very rational approach. Let us not systematically adopt a defensive position or, worse still, an entrenched position on a complex matter which deserves to be studied in depth. The precautionary principle must be observed, but it must be founded on scientific and not ideological opinions, and on a risk assessment. Had the precautionary principle existed a few decades ago, the first heart transplants would never have taken place and hundreds of sick people would not have been cured.
There is no doubt that prudence requires us to respond to questions about nanomaterials, about the semen of cloned bulls, already imported by many European breeders. What consequences will this have for transatlantic trade when, in practice, foods derived from the offspring of these cloned cattle are already on the European markets?
Let us therefore withdraw foods derived from cloned animals from this regulation and allow the European Commission to work at its own pace to guarantee greater food security for consumers. Our Parliament will then be entirely free to debate, amend and finally voice its opinion on this fundamental issue.
(DE) Mr President, Commissioner, ladies and gentlemen, I asked myself the following question at the start of the discussions: Do we need a regulation on novel foods? Do we not already have enough rules governing food? We certainly do need it. However, I have certain criticisms regarding this document at second reading, especially in the light of our efforts to cut red tape. If there is going to be a novel foods regulation, it should really only apply to novel foods. If the rapporteur now, before the second reading, brings back all the amendments rejected from the first reading with regard to genetically modified products, for instance, where there is already very comprehensive legislation, this should be flatly rejected.
Constantly rehashing ideological concepts which have already been dealt with and rejected umpteen times does not convey a clear legislative process, but mainly serves just to confuse the general public.
The situation is different with regard to nanotechnology, which is a new procedure. However, we should avoid demonising this new technology, as has often happened in the past. We must not stand in the way of progress. Just a few weeks ago, I attended a talk on nanotechnology given by a representative of the Federal Institute for Risk Assessment in Germany. I am astounded at the information that is already available and at the research that has been carried out. We should invite this representative to appear in committee, which would put a stop to speeches about how we still need to do a great deal of research. We certainly still need to do this with nanotechnology, but the opportunities which it opens up are huge. We should continue to utilise and promote them.
As regards animal cloning, I would like to remind you that we made an explicit undertaking with the Treaty of Lisbon to protect animal welfare and to take animal protection fully into account in all legislative procedures. This is why I am pleased that the Commissioner has already agreed to table a new document on this issue. I look forward to finding out what will be put before us. Thank you for your attention.
(RO) The purpose of this regulation is to provide a higher level of food safety and protection for consumers, the environment and animal welfare, based on the precautionary principle.
There are major doubts at the moment surrounding the safety of meat derived from cloned animals. These animals have suffered premature ageing or other diseases. Scientists do not understand very clearly either what the reasons are for the differences between the breeds of animals produced using traditional techniques and those reproduced using cloning.
Cloned animals suffer. Most cloned organisms have not survived or have died prematurely. The success rate is one viable organism in 75 cloning attempts. Last but not least, cloning also raises issues about the safety of using these techniques. This technique is still too dangerous to be used for the direct benefit of mankind. It is a serious ethical issue.
Given the serious health risks involved and the moral consequences of using these techniques, I believe that we must not beat about the bush on this matter. Based on ethical and animal welfare considerations and bearing in mind that cloning is not justified for the provision of food, I too think that the ban on cloning must be emphasised in this regulation.
(SV) Mr President, the food I put on my dinner table is not the same as the food my parents ate when they were young. The food my parents put on their dinner table is not the same as the food my grandparents ate when they were young. That is something that we should, in fact, be pleased about, partly because the variety of food has increased, but mainly because it is a prerequisite for us to be able to feed the whole planet.
What we will be voting on here tomorrow is something as strange as what my children and my grandchildren will be putting on their dinner table. It is important to remember here that we must not simply prohibit or put obstacles in the way of something that is new. We must guarantee that it is safe. In this regard, I would like to remind you of three basic principles that have guided me, and that I hope will guide my fellow Members.
Firstly, the legislation must have a scientific basis. Our decisions must be based on relevant research, and on objective and well-conducted science. It must not be a question of personal taste, religious conviction or particular interests. In order to meet future challenges, we need to welcome innovation and science, not prevent or obstruct it.
Secondly, it is important to use a scientific basis to take note of and safeguard the safety of novel foods. Consumers will reject novel foods if they cannot be certain that what we are offering is indeed safe. The citizens of Europe have a right to demand that.
Thirdly and lastly, food safety must never be used as a pretext for protectionism and new barriers to trade. This is at complete odds with innovation and development.
Thus, I would like to see innovation and the development of novel but, above all, safe products. We must not impede or prevent new things, but we must guarantee that they are safe.
(DE) Mr President, Commissioner, ladies and gentlemen, novel foods mean that we also need new regulations. Apart from the issue of consumer protection, there are relevant ethical questions as well that are raised by the production of novel foods.
The main concern here, as also highlighted by the debate in the Chamber this evening, is the issue of meat from cloned animals. The situation in the European Union regarding our meat supply is adequate. There is no reason, therefore, to have to fall back on meat from cloned animals.
Meat from cloned animals is definitely not a priori harmful. However, risks cannot always be excluded either. There is no reliable evidence available to show what kind of suffering such animals endure. What is known for definite at the moment - and this is borne out by the statistics - is that cloned animals become ill more often.
Cloning is a clear encroachment on nature and we require a clear political decision on this. Not everything that can be made is also for mankind's benefit. There must be no cloned animals in the food chain. We must send out a consistent, clear political message to the Commission and our citizens.
Another important topic in this regulation is the rules on nanotechnology. In order to guarantee a high level of consumer protection and legal certainty for producers, we urgently need a definition with a horizontal scope, which not only applies to novel foods, but also to the food contact materials and cosmetics directives, as well as the biocide authorisation regulation, which we are currently consulting on at first reading. I call on the Commission to table a proposal on this as soon as possible.
(IT) Mr President, ladies and gentlemen, eight out of ten European citizens consider the cloning of animals for food to be unjustifiable and six out of ten say they would never consume products derived from cloned animals. This data confirms once again that there is not one valid reason to allow the cloning of animals for food.
Authorising the trade in food and products derived from cloned animals must make us all reflect carefully on the consequences of such a choice. To allow today the consumption of meat, milk and cheese from cloned animals could, in the future, mean allowing trade in products which are not healthy and not natural but artificially created in a laboratory. Further, as Mrs Antonescu said a short time ago, we still do not know today if cloning for food purposes really is safe and does not pose risks to human health. We only know that this technique causes suffering, hurt and pain to animals, which is often avoidable.
Traditional production methods and the work of millions of farms which, through hard work and sacrifice, guarantee excellent products every day, are also put at risk by cloned food. So finally, I say 'no' to cloned food on our tables but 'yes' to a healthy, balanced and - why not, if I may say so - Mediterranean diet.
(DE) Mr President, I would like to thank the rapporteur for her work. I warmly welcome the fact that this second draft of the novel foods regulation will finally enact uniform rules on placing novel foods on the market in the EU. This will take account of the high level of health protection in the European Union.
As far as I see it, mainly ethical and health factors are reasons against the authorisation of meat from cloned animals and of cloning itself as well. The agricultural sector in Europe produces food of the highest standard, whether based on conventional or organic agricultural production. Stringent regulations and quality standards are constantly being imposed on and implemented by the agricultural sector in Europe. The precautionary principle must apply in particular in the food sector. We do not need meat from cloned animals for the sake of food supply security. As the European Parliament we should, during the forthcoming second reading, ...
(The President cut off the speaker)
(DE) Mr President, I offer my sincere thanks to the rapporteur and I urge the Commission to take seriously the appeals which have been made here today.
We need a new regulation in order to place novel foods on the market safely. We certainly do not need meat from cloned animals. There are a whole range of reasons why we do not need this meat from cloned animals. Our European citizens, who are our consumers, reject this product. This is presented, on the one hand, as scaremongering and, on the other, as anti-scientific.
However, I firmly believe that as long as there is no clear scientific data available to us which can actually confirm that this meat from cloned animals and the products made from this meat are harmless, we should, in case of doubt, oppose the approval of these products. I believe that we will benefit not only our consumers in doing so, but also European agriculture.
(DE) Mr President, I would like to speak about the use of nanomaterials in foods as there is a great deal of uncertainty among citizens about this. Even the European Food Safety Authority warns that the latest scientific findings are unable to provide any satisfactory information about significant effects from nanomaterials in food, especially about how they behave in the human body.
Consequently, nanomaterials should not be permitted in foods, under any circumstances, until appropriate risk assessment test procedures are available in order to guarantee food safety beyond doubt. I, too, would like to express my admiration and thanks to the rapporteur.
Mr President, I would like to highlight the issue of prohibiting the placing on the market of foods derived from cloned animals and their descendants. I strongly believe this is unacceptable, not just from the point of view of a food market that shows food supplies in the EU to be sufficient and that there is no need to make additional use of meat from cloned animals, but also because it raises grave ethical concerns.
I would like to particularly note the statement by the European Group of Ethics, which is aware of the European Food Safety Authority's scientific findings and recommendations on food safety, animal health and welfare and environmental impact, as well as the indications of the current gaps in the knowledge about animal welfare and the health of animal clones and their offspring. At present, the European Group of Ethics does not see convincing arguments to justify ...
(The President cut off the speaker)
(EL) Mr President, Commissioner, the question of a ban on cloned animals on the European market is, in fact, a question of respect for the principle of prevention, as set out in Article 191 of the Treaty of Lisbon.
We do not have adequate studies either on the health repercussions or on the repercussions on animals from the production and use of cloned animals. The same applies to nanotechnologies and one very important issue that we need to address in this directive is the labelling of modified products. If European citizens have the right to choose whether or not to eat modified products, then they also need to know whether or not a product has been manufactured and produced using modified products.
Mr President, it is my belief that neither cloned animals nor any product from a cloned animal or its offspring should be used for human consumption. The Commission must give due consideration as to how to deal with the issue and, in the interim period, no products from a cloned animal or its offspring should be allowed into the food chain.
Nanotechnologies have become widely used in food processing across the world. In Europe, we need well-developed and researched products which we can guarantee are safe for human consumption. Enforcement and regulation of both the technology and the materials is paramount, with transparency across the entire supply chain extremely important. Products must be safe, tested and approved and labelled in a way that does not mislead the consumer.
Third-country imports must also comply with the same standards as set within the EU and all products must be tested to ensure that they are safe for ...
(The President cut off the speaker)
(CS) As the rapporteur for the Committee on the Internal Market and Consumer Protection, I am sorry that there is no agreement between the Council and Parliament ahead of the second reading, despite the fact that the regulation will enable a harmonised approval process at a single location in the Union, an approach for the entire unified market, which means less bureaucracy, lower financial costs, easier access to the market of traditional foods from third countries, improved food safety assessments and support for innovation.
At first reading, I proposed in my opinion that the European Group on Ethics in Science and New Technologies would be asked to express an opinion in ethically sensitive cases. The contentious issue now is products from cloned animals, which I do not support personally, and the labelling of products from animals fed on genetically-modified foodstuffs. However, this regulation did not originally apply to genetically modified foodstuffs, which are handled by another directive, and we should ask the Commission to revise it. Before that, however, this House should state that meat from cloned animals does not belong among the objectives of our agricultural policy.
(IT) Mr President, ladies and gentlemen, should we authorise the sale of meat from cloned animals? One asks oneself: why should we? Is there perhaps a shortage of meat stocks in Europe? Absolutely not. This is not a valid argument.
Is there enough information for consumers? Can a consumer clearly understand and choose which is meat from a cloned animal and which is not? If there is no clarity on the nutritional content of the food already in circulation, then what are the chances for these newcomers?
Are they, by any chance, safe from a scientific point of view? Well, we will be able to say in 50 years. It took centuries to work out that penicillin could come from mould. Each time an epidemic breaks out, from avian flu to mad cow disease, you have to wait a long time to understand its origins and overcome them; now we are introducing new elements which have not been proved safe by scientific methods.
Does Europe, perchance, say yes to everything? No, because this Europe does not want product provenance stated, it is against ...
(The President cut off the speaker)
Member of the Commission. - Mr President, I would like to confirm my support for the following principles.
First, the replacement of the decentralised authorisation procedure with a centralised procedure at EU level. The safety assessment would be carried out by EFSA and the authorisation decision taken by the Commission.
Second, the introduction of a procedure setting out essential criteria and guidelines for traditional food from third countries that would allow safe food to be subject to adjusted safety assessment and risk management procedures.
Third, in order to support innovation and to ensure food safety, in justified cases, consideration could be given to granting data protection for newly developed food.
Fourth, the need for a science-based definition of nanomaterials which can be easily adapted to reflect the evolving state of science - a definition that should not be made by politicians but rather be science-based: made by scientists.
Fifth, clarification of the fact that all food products containing nanomaterials require case-by-case authorisation by EU citizens.
Sixth, the right of consumers to be able to make an informed choice through the systematic labelling of all food products containing nanomaterials.
Regarding cloning, I have heard Parliament's views and I will have an in-depth look at whether the novel food regulation is the right instrument to deal with animal cloning as this issue goes beyond the scope of this regulation.
I can assure Ms Grossetête that the promised report on cloning will be developed with a clear head and it will deal with all aspects of food produced from cloned animals and their offspring. I look forward to a debate with the European Parliament and Council on this. The aim is that such a report will also suggest options for a balanced solution that will aim to meet the concerns of all the institutions in line with our institutional and international obligations.
Annex - Position of the Commission
Amendments:
Accept / Acceptable in principle: 3 8 12 17 27 36 44 48 56 57 75 90 91 93 99 111 114 117 119
Acceptable in part or subject to redrafting: 1 26 34 35 45 47 49 50 52 60 82 94 95 96 97 106 112
Not acceptable: 2 4 5 6 7 9 10 11 13 14 15 16 18 19 20 21 22 23 24 25 28 29 30 31 32 33 37 38 39 40 41 42 43 46 51 53 54 55 58 59 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 83 84 85 86 87 88 89 92 98 100 101 102 103 104 105 107 108 109 110 113 115 116 118.
Mr President, I should like to extend my warmest thanks to all those who have participated in this debate. I think it a great shame that the Council is not present, as I believe that this House has again taken a very clear position on cloning, and indeed considers that this has no place in the present regulation and should, at all events, be the subject of open and public debate. I myself would not want meat from cloned animals on my plate, but I can imagine others saying we want separate legislation. In any case, it is very clear that we want to see separate legislation on this and that it should not be dealt with as part of the novel foods regulation. I hope that this message comes across very clearly, as today we have been talking about nanotechnology and cloning.
Indeed, much has been said about this, but the novel foods regulation is about very much more. It is about all the new technologies that are on the verge of discovery or that scientists are working on at the moment. We do not want to stand in the way of innovation, but we do want consumers and producers to know where they stand, and we want to know for certain that the food on our plates is safe. Therefore, I hope that this discussion on cloning will no longer stand in the way of the novel foods legislation, and also that developing countries wanting to place natural, traditional foods on the European market are not now deterred by this kind of bickering from trading with the European Union in simple, natural products. I hope that Parliament will repeat the signal it has given in today's debate with equal clarity in tomorrow's vote, and then, I believe, things should turn out fine.
The debate is closed.
The vote will take place tomorrow, Wednesday, 7 July 2010, at 12:00.
Written statements (Rule 149)
The report adopted today on the placing on the market of novel foods is further confirmation of our Parliament's responsiveness to the information and food safety demands made by Europeans, rather than to those made by animal testing and food lobbies, which are often motivated by economic concerns. We reject in principle the genetic modification of humans, animals or plants until it is demonstrated at every level that it has absolutely no repercussions for citizens' health. Animals, moreover, should not suffer for human health. I wonder what possible advantage there can be in consumers having access to meat that comes from an animal that has been battered prior to slaughter, and 'reconstituted' into a succulent steak through an injection of engineered nanomaterials or proteins. Only a few months ago, when voting on thrombin, also known as 'meat glue', I voiced my concerns about initiatives that have a clear industrial benefit without, at the same time, guaranteeing complete protection of consumers. I therefore voted in favour of Amendment 14, in which it is argued that the European Commission must undertake to present a specific legislative proposal on the placing on the market of novel foods derived from cloning processes. As a good Italian and Emilia-Romagnan, the only 'pies' that I enjoy are those of the 'alla bolognese' kind, since I can be sure that the age-old recipe is authentic. I reject, on the other hand, those genetically modified ones that are served up to consumers without any detailed information to make them fully aware of the true nature of the food on their plate. Thank you.
Today's debate on novel foods is very important from the point of view of protecting the health and life of consumers throughout the European Union. For it is extremely important that both Parliament and the Commission create mechanisms whose fundamental purpose will be to prevent the adverse effects which might be caused by putting new products on the market about which we still do not have, today, full knowledge as to what effect their consumption may have on the body. All citizens of the Union are entitled to the necessary protection and security in this area. They must have complete confidence that food available on the market does not contain ingredients which are new, unidentified and perhaps harmful to health. Therefore, we cannot allow the sale of food products made using technologies which have not been used or tested before. I am certain that on the matter of introducing new food to the market, strict precedence must be given, above all else, to protecting the health and life of consumers. Only if this is guaranteed can new products be authorised for sale in the EU.